NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JEAN R. LOLLI a/k/a JEAN LOLLI,             )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D17-2997
                                            )
SUNTRUST BANK,                              )
                                            )
             Appellee.                      )
                                            )

Opinion filed June 12, 2019.

Appeal from the Circuit Court for
Sarasota County; Thomas M. Gallen,
Senior Judge.

H. Daniel McKillop of McKillop Law Firm,
Sarasota, for Appellant.

Philip D. Storey, Daniel R. Blundy, and
Amanda Renee Murphy of Alvarez,
Winthrop, Thompson & Storey, P.A.,
Orlando, for Appellee.



PER CURIAM.

             Jean Lolli appeals from a final judgment of foreclosure in favor of SunTrust

Bank. We affirm without comment in all but one respect. In its computation of the

amount due under the promissory note and mortgage, the final judgment includes items

for title search expenses, attorney's fees, court costs, service of summons, and property
registration. SunTrust offered no evidence with respect to any of these items at trial,

and it properly concedes that the evidence was insufficient to support their inclusion in

the judgment. Accordingly, we reverse the final judgment to that limited extent and

remand with instructions to the trial court to enter an amended final judgment that

excludes those items. See Tracey v. Wells Fargo Bank, N.A., 264 So. 3d 1152, 1162-

66 (Fla. 2d DCA 2019) (reconciling this court's remand instructions in foreclosure cases

and holding that absent exceptional circumstances, a party that fails to prove its case at

trial does not get a second bite at the apple on remand).

              Affirmed in part; reversed in part; remanded with instructions.


SALARIO, J., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE, Concur.
ATKINSON, J., Concurs in result only.




                                           -2-